                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JASON ALLEN OLRICH,

                          Plaintiff,
      v.                                            Case No. 18-cv-1981-pp

CITY OF KENOSHA, et al.,

                        Defendants.
______________________________________________________________________________

     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
     (DKT NO. 17) AND REQUIRING HIM TO FILE A CERTIFIED TRUST
                           ACCOUNT STATEMENT
______________________________________________________________________________

      The plaintiff filed this lawsuit in December 2018. Dkt. No. 1. He filed an

amended complaint, dkt. no 10, then asked the court to strike the amended

complaint, dkt. no. 14. The court granted the motion to strike and screened the

original complaint. Dkt. No. 15. The court concluded that the plaintiff’s claims

were barred by the statute of limitations and that he failed to state a claim

upon which relief could be granted. Dkt. No. 15 at 8–10. The plaintiff filed a

motion asking this court to reconsider its decision, dkt. no. 17, but on the

same day he filed a notice of appeal, seeking to appeal to the Seventh Circuit,

dkt. no. 18. Less than two weeks later, he filed a motion for leave to appeal

without prepayment of the filing fee. Dkt. No. 24. The court denies the

plaintiff’s motion for reconsideration and orders him to file a certified six-

month trust account statement so that it can rule on his motion to appeal

without prepaying the filing fee.



                                         1
I.    Motion for Reconsideration (Dkt. No. 17)

      Although the plaintiff does not cite a rule in support of his motion for

reconsideration, there are two rules that parties generally use to ask courts to

re-visit previous decisions. Fed. R. Civ. P. 59(e) allows a party to file a motion to

alter or amend a judgment within twenty-eight days of the court entering

judgment. Rule 60(b) allows a court to grant relief from a final judgment for a

specific set of reasons, within a “reasonable time” after entry of judgment.

      The plaintiff filed his motion twelve days after the court entered

judgment, so it was timely under Rule 59(e). “Rule 59(e) allows a court to alter

or amend a judgment only if the petitioner can demonstrate a manifest error of

law or present newly discovered evidence.” Obriecht v. Raemisch, 517 F.3d

489, 494 (7th Cir. 2008) (citing Sigsworth v. City of Aurora, 487 F.3d 506, 511-

12 (7th Cir. 2007)). Whether to grant a motion to amend judgment “is

entrusted to the sound judgment of the district court.” In re Prince, 85 F.3d

314, 324 (7th Cir. 1996).

      The plaintiff’s motion does not present newly-discovered evidence. This

means that, under Rule 59(e), he is entitled to relief only if he can demonstrate

that the court’s ruling constituted a manifest error of law. A “manifest error of

law” “is not demonstrated by the disappointment of the losing party. It is the

‘wholesale disregard, misapplication, or failure to recognize controlling

precedent.’” Oto v. Metropolitan Life Ins. Co., 224 F.2d 601, 606 (7th Cir. 2000)

(quoting Sedrak v. Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill. 1997)).




                                         2
        The plaintiff’s complaint concerned an incident that occurred on May 11,

2012, when he was a passenger in a car stopped by police officers. Dkt. No. 1

at 3–4. He alleged officers Nosalik and Zeller of the Kenosha Police Department

took him into custody, where they coerced him to confess to crimes he did not

commit and generally intimidated him. Id. at 4–7. He was booked into the

Kenosha County Jail the same day but released the following day because “the

charges were dropped; they stated they made a mistake.” Id. at 7. He also

alleged that the “charges” from the May 2012 incident were raised again in

October 2016 when the prosecutor moved to include them as other acts

evidence at his trial. Id. at 8. In screening the complaint, the court found that

the May 2012 claims were barred by the applicable six-year statute of

limitations1 and that the allegations about the other acts evidence did not state

a claim. Dkt. No. 15 at 9–10.

        The plaintiff’s motion to reconsider asserts only one argument with

regard to the court’s conclusion that his allegations about raising the charges

as other-acts evidence failed to state a claim: he asserts that before dismissing

his complaint, “the court should have given [him] the opportunity to clarify why

it is not barred on a statute of limitations issue or any other concern it may of

had.” Dkt. No. 17 at 3. This argument does not demonstrate a manifest error of

fact or law. The court concluded that the plaintiff had not alleged that the

other-acts evidence caused him to suffer any harm and that the plaintiff had

not sued anyone involved in filing the other-acts motion. Dkt. No. 15 at 10. The


1   See, e.g., Gray v. Lacke, 885 F.2d 399, 409 (7th Cir. 1989).
                                          3
plaintiff now asserts that the court should have given him the opportunity to

“clarify” something about that claim—presumably rather than dismissing it.

But federal law requires district courts to screen complaints, and to dismiss

“the complaint, or any portion of the complaint, if the complaint . . . fails to

state a claim upon which relief may be granted.” 28 U.S.C. §1915(A)(b)(1). It

does not require the court to give a plaintiff who failed to state a claim the

opportunity to “clarify.”

      Regarding the court’s conclusion that the statute of limitations barred

the plaintiff’s claims as to the events that occurred in 2012, the plaintiff argues

in the motion to reconsider that (1) he did not discover that his rights had been

violated at the time of the May 2012 events because the defendants hid

evidence from him, thus asserting that the cause of action did not “accrue”

until he found out about the violations, dkt. no. 17 at 1-2; (2) that the claims

are not barred under the “continuing violation doctrine” because the

defendants “were continuing in a pattern to hide documents and other evidence

as long as they could of their wrongdoing,” dkt. no. 17 at 2-3; and (3) that there

are “clear” Fourth and Fourteenth Amendment claims that implicate

conspiracy to violate his rights and then cover up the violations, dkt. no. 17 at

3.

      The plaintiff’s argument that he could not have discovered the alleged

constitutional violations until later is without merit. He says that the

defendants hid documentary evidence of their wrongdoing and he pursued his

claims “as soon as he discovered he had been injured.” The “discovery rule”


                                         4
says that tort actions “other than those already governed by a legislatively

created discovery rule” “shall accrue on the date the injury is discovered or

with reasonable diligence could be discovered, whichever occurs first.” Sands v.

Menard, 372 Wis.2d 126, 164 (Ct. App. 2016) (quoting Hansen v. A.H. Robins,

Inc., 113 Wis. 2d 550, 560 (1983)). The rule is designed to balance “the threat

of stale or fraudulent actions against the injustice of barring meritorious claims

before the claimant knows of the injury.” Id. (quoting Dakin v. Marciniak, 280

Wis.2d 491, 502 (Ct. App. 2005)). The discovery rule does not help the plaintiff.

As of May 12, 2012, the plaintiff knew that he had been arrested, questioned,

refused a lawyer and intimidated. He knew who had done those things. The

fact that the plaintiff might not have had all the information he wanted to prove

his allegations does not implicate the discovery rule; the discovery rule “is not a

promise to suspend limitations until optimal litigation conditions are

established.” Dakin, 280 Wis. 2d at 506.

      The plaintiff’s argument that the “continuing violation doctrine”

prevented his claims from being time-barred also fails. The continuing violation

doctrine is “an exception” to the general rule that “‘a cause of action accrues

[for limitations purposes] when there exists a claim capable of enforcement, a

suitable party against whom it may be enforced, and a party with a present

right to enforce it.’” First National Bank v. Trewin, 376 Wis.2d 527, at *5 (Ct.

App. 2017) (quoting Pritzlaff v. Archdiocese of Milwaukee, 194 Wis. 2d 302, 315

(1995)). The continuing violation doctrine “applies when ‘a tort involves a

continued repeated injury.’” Kovacs v. United States, 614 F.3d 666, 676 (7th


                                        5
Cir. 2010) (quoting Rodrigue v. Olin Employees Credit Union, 406 F.3d 434,

442 (7th Cir. 2005)). It means that “‘the limitation period does not begin until

the date of the last injury or when the tortious act ceased.’” Id. But the

“doctrine . . . does not apply to a ‘series of discrete acts, each of which is

independently actionable, even if those acts form an overall pattern of

wrongdoing.’” Kovacs, 614 F.3d at 676 (quoting Rodrigue, 406 F.3d at 443).

      The complaint did not allege any ongoing or continuous wrongdoing. In

the motion for reconsideration, the plaintiff asserts that the defendants

engaged in a pattern of wrongdoing by hiding “documents and other evidence

as long as they could . . . .” Dkt. No. 17 at 2. Again, even if the court assumes

that the defendants hid evidence from the plaintiff that would have supported

his claim, that does not demonstrate that the violations alleged in the

complaint were on-going. It might show that the defendants were trying to

make it harder for the plaintiff to prove his allegations, but does not prove that

he could not have filed the complaint within six years of May 2012.

      Finally, the plaintiff has alleged that the defendants were involved in a

conspiracy to violate his rights and to cover up those violations. Even if true,

that fact does not explain why the plaintiff did not bring his lawsuit within six

years of the date he was arrested, questioned, allegedly intimidated and

released.

      The plaintiff has not demonstrated that the court committed a manifest

error of law or fact in concluding that his claims about the 2012 incident were

barred by the statute of limitations.


                                          6
II.    Motion for Leave to Appeal Without Prepaying Filing Fee (Dkt. No.
       24)

       Eleven days after filing his notice of appeal, the plaintiff filed a motion for

leave to appeal without prepaying the entire appellate filing fee. Dkt. No. 24.

Under the Prison Litigation Reform Act, a prisoner must pay the applicable

filing fees in full for a civil case. 28 U.S.C. §1915(b). If a prisoner does not have

the money to pay the $505 filing fee in advance for an appeal, he can request

permission to proceed without prepayment. For the court to consider that

request, the prisoner must complete a petition and affidavit and return it to the

court, along with a certified copy of the prisoner’s trust account statement

showing transactions that took place during the six full months prior to the

date he filed the notice of appeal. 28 U.S.C. §1915(a)(2). The plaintiff has not

filed that trust account statement, which the court needs to calculate an initial

partial filing fee required by the statute.

       The plaintiff filed his notice of appeal on August 12, 2019. The court

needs a trust account statement for the months of February 2019 through July

2019. The court will give the plaintiff a deadline by which to file that trust

account statement. If the plaintiff does not either file the trust account

statement or file a request for an extension of time to do so by the deadline

below, the court will deny his motion to appeal without prepaying the filing fee.

III.   Conclusion

       The court DENIES the plaintiff’s motion for reconsideration. Dkt. No. 17.

       The court ORDERS the plaintiff must provide the court with a certified

six-month trust account statement for the months of February 2019 to July
                                          7
2019 in time for the court to receive it by the end of the day on March 20,

2020. If the court does not receive the trust account statement or a request for

more time to file that statement by the end of the day on March 20, 2020, the

court will deny the plaintiff’s motion to proceed without prepaying the filing fee.

      Dated in Milwaukee, Wisconsin, this 26th day of February, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         8
